            Case 2:20-cv-02644-MAK Document 35 Filed 10/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MARY K. BOLEY, et al.                         : CIVIL ACTION
                                               :
                      v.                       : NO. 20-2644
                                               :
 UNIVERSAL HEALTH SERVICES,                    :
 INC., et al.                                  :


                                            ORDER
       AND NOW, this 30th day of October 2020, upon considering the Defendants’ Motion for

partial dismissal (ECF Doc. No. 20) of the second amended Complaint, Plaintiffs’ Opposition

(ECF Doc. No. 30), Defendants’ Reply (ECF Doc. No. 33), and for reasons in the accompanying

Memorandum, it is ORDERED:

       1.       Defendants’ Motion (ECF Doc. No. 20) is DENIED and they shall answer the

second amended Complaint no later than November 13, 2020; and,

       2.       Plaintiffs’ counsel shall file a status memorandum reporting on their service upon

the summons issued to, or voluntary dismissal of, “Universal, Inc.” as listed in the caption of the

second amended Complaint (ECF Doc. No. 18) no later than November 5, 2020.




                                                     _______________________
                                                     KEARNEY, J.
